DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/409,991 in response to reply filed February 8, 2021. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see Page 1-2 of applicant arguments, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1-5 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (Pre-Grant Publication 2010/0244036).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (Pre-Grant Publication 2010/0244036).
Regarding claim 1, Park discloses an OLED display comprising:
a substrate (Fig. 3, 100);
a gate insulation layer (130) disposed on the substrate; and    
a gate wire (140) disposed on the gate insulation layer, the gate wire including a gate electrode,
wherein the gate wire comprises a single layer of aluminum or an aluminum alloy (Paragraph [0021]), and
an angle formed by side surfaces of the gate wire and the gate insulation layer is less than 65° (Paragraph [0021]).

Regarding claim 2, Park further discloses:
the gate insulation layer comprises a silicon oxide or a silicon nitride (Paragraph [0020]).

Regarding claim 3, Park further discloses:
a semiconductor layer (120) disposed between the substrate and the gate insulation layer; and
a source electrode (171) and a drain electrode (172) connected with the semiconductor layer, wherein the semiconductor layer comprises a channel region (121), and the gate electrode overlaps the channel region.

Regarding claim 4, Lee further discloses:
a pixel electrode (320) connected to the drain electrode;
an organic emission layer (340) disposed on the pixel electrode; and 
a common electrode (350) disposed on the organic emission layer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pre-Grant Publication 2010/0244036) in view of Ono (US Patent 6,646,287).
Regarding claim 5, Park discloses all of the limitations of claim 4 (addressed above). Park does not disclose the thickness of the gate wire is less than 3000 angstroms. However Ono disclose a semiconductor device comprising:
A conductive layer (Fig. 3d, 111) to form a gate electrode wherein the conductive layer is formed to have a tapered angle and a thickness of 200-400nm (2000-4000angstroms) (Col. 13, Lines 46-50).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the gate wire/gate electrode having a thickness of less than .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (Pre-Grant Publication 2010/0244036) in view of Sera (Pre-Grant Publication 2016/0013072).
Regarding claims 6-7, Park discloses all of the limitations of claim 2 (addressed above). Park does not disclose a gate capping layer wherein edges of an upper surface of the gate and edges of a bottom surface of the gate capping layer match. However Sera further discloses a semiconductor device comprising:
A TFT having a gate electrode pattern (Fig. 3 & 4, 14) having a gate capping layer (71) is formed over a gate electrode (72) wherein edges of the upper surface of the gate electrode and edges of the bottom surface of the gate capping layer match.
Further the gate capping layer can be titanium or titanium nitride (Paragraph [0052]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form a gate capping layer of titanium/titanium nitride having matching edges because it will suppress the occurrence of corrosion and hillock in the underlying gate electrode (Paragraph [0052]).

Allowable Subject Matter
s 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 8 is allowed because none of the prior art either alone or in combination discloses a method for manufacturing an organic light emitting diode display comprising: sequentially forming a conductive layer that includes aluminum or an aluminum alloy and a photoresist layer; forming a primary gate pattern by primarily dry etching the conductive layer; and forming a secondary gate pattern by secondarily dry etching the primary gate pattern, wherein the primary dry etching and the secondary dry etching use a mixed gas that contains chlorine and nitrogen. Claims 9-20 are also allowed based on their dependency from claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818